Citation Nr: 1825177	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 326	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to December 3, 2010, and in excess of 70 percent disabling thereafter for post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  His decorations include the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2017, the Veteran withdrew his request for a hearing. The Board hereby recognizes the hearing request as withdrawn.  In April 2018 the Board granted the Veteran's attorney's motion to withdraw from representation.


FINDINGS OF FACT

1. On January 19, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his then-authorized representative, requesting a withdrawal of the appeal of the issue of entitlement to a rating for PTSD in excess of 30 percent prior to December 3, 2010, and in excess of 70 percent disabling thereafter.

2. On January 19, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his then-authorized representative, requesting a withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to a rating for PTSD in excess of 30 percent prior to December 3, 2010, and in excess of 70 percent disabling thereafter, by the appellant's then-authorized representative are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II by the appellant's then-authorized representative are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his then-authorized representative, has withdrawn the appeal of the issues of entitlement to ratings in excess of 1) 30 percent prior to December 3, 2010, and in excess of 70 percent disabling thereafter for PTSD; and 2) 20 percent for diabetes mellitus type II.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating for PTSD in excess of 30 percent prior to December 3, 2010, and in excess of 70 percent disabling thereafter is dismissed.

The appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II is dismissed.



		
LAURA E. COLLINS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


